NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   ANGEL LABORIN TORRES, Appellant.

                             No. 1 CA-CR 13-0393
                              FILED 06-17-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-007448-001
               The Honorable Pamela D. Svoboda, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office
By Joseph T. Maziarz, Phoenix
Counsel for Appellee

Maricopa County Legal Advocate
By Consuelo M. Ohanesian, Phoenix
Counsel for Appellant
                            STATE v. TORRES
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Peter B. Swann joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Angel Laborin Torres (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplement brief in propria persona, but has not done so.

¶2            While driving home late at night from a swap meet where
they operated a jewelry store, R.B., 68 years old, and his sister, C.B., 74
years old, were pulled over by what they believed to be a police car with
flashing lights. R.B. drove a van that was equipped with a Lojack device,
and contained a safe, jewelry, money, jewelry storage cases, and a gun. A
man who appeared to be wearing a policeman uniform came over to
R.B.’s window and asked for his driver’s license and proof of insurance.
As R.B. took out his wallet, defendant and multiple accomplices opened
the van doors, pulled R.B. and C.B. from the van, and handcuffed R.B.
C.B. was thrown to the ground and assaulted, suffering a broken
shoulder, broken foot, and severe bruising. Defendant or an accomplice
took the money from C.B.’s purse, pushed her into a nearby car, and
threw a jewelry storage case on top of her. Defendant or an accomplice
then kidnapped C.B., threw a cover over her head, and eventually
released her from the car.

¶3            Defendant or an accomplice pushed R.B. into the back of the
van and he was kidnapped. Defendant or his accomplice told R.B. to
provide the combination to the safe or they would kill C.B. R.B. gave
them the combination to the safe, but they were unable to open it. After
driving for a while, the men took R.B. to a parking lot where he was
moved into another car. An accomplice taped R.B.’s mouth shut and
threw a jacket over his head. Meanwhile, the defendant and his
accomplices took everything from the van. Eventually, R.B. was released
from the car and sought help. The police used the lojack system in the van


                                     2
                            STATE v. TORRES
                           Decision of the Court

and located the van in a garage of a house. The police found defendant
and his accomplices hiding in the bushes and the backyard next to the
house. The police also found jewelry, jewelry storage cases, and a police
spotlight in a nearby car that was used by the defendant.

¶4             The state charged defendant with one count of illegal control
of an enterprise, a class 3 felony, one count of conspiracy to commit
aggravated robbery, a class 3 felony, one count of conspiracy to commit
kidnapping, a class 3 felony, one count of aggravated robbery, a class 3
felony, two counts of kidnapping, a class 2 felony, one count of theft of
means of transportation, a class 3 felony, two counts of aggravated
assault, a class 4 felony, one count of assisting a criminal street gang, a
class 3 felony, one count of theft, a class 2 felony, one count of misconduct
involving weapons, a class 4 felony, and one count of conspiracy to
commit hindering prosecution in the first degree – involving a criminal
street gang, a class 3 felony.

¶5            A jury convicted the defendant of conspiracy to commit
aggravated robbery (count 2), conspiracy to commit kidnapping (count 3),
aggravated robbery (count 4), kidnapping (counts 5 and 6), theft of means
of transportation (count 7), and aggravated assault (count 9). The jury
also found three aggravating factors: the presence of an accomplice;
causing physical, emotional or financial harm to the victim; and a victim
was sixty-five years of age or older. Defendant stipulated to one prior
felony conviction and was on probation at the time of the offenses. The
trial court sentenced defendant to an aggravated term of seven years in
prison on count 2, an aggravated term of ten years in prison on count 3, an
aggravated term of eight years in prison on count 4, an aggravated term of
ten years in prison on count 5, an aggravated term of seven years in prison
on count 7, and an aggravated term of five years in prison on count 9, each
to be served concurrently. The trial court also sentenced defendant to an
aggravated term of thirteen years in prison on count 6, to run
consecutively to count 5. Defendant received 918 days of presentence
incarceration credit on every count, with the exception of count 6.

¶6           We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to
State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984),
defendant’s counsel’s obligations in this appeal are at an end.



                                     3
                  STATE v. TORRES
                 Decision of the Court

¶7   We affirm the conviction and sentence.




                       :gsh




                              4